Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 and 11-19 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I and species of Formula (VIIIa) in the reply filed on 01/18/2021 is acknowledged.

    PNG
    media_image1.png
    168
    391
    media_image1.png
    Greyscale


Previously, the examiner searched the elected species from Group I and found no prior art, thus, the search was expanded and stopped when a prior art was found.  
After First Action on the merit, the search continued and stopped when another prior art was found.
Note that there are many prior arts that read on Formula (VIII).  The examiner recommends that applicants delete said formula to expedite prosecution.

Response to Amendment
3.	Applicant’s amendment filed 04/22/2021 in response to the previous Office Action (02/05/2021) is acknowledged.  Rejections of claims 1-8 and 11-13 under 35 U.S.C. 102(a)(1), under 35 U.S.C.112(b) and the obviousness type double patenting rejections have been obviated.  	  

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement, filed on 02/12/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elzein et al.  Journal of Medicinal Chemistry (2008), 51(7), 2267-2278.  Cited reference teaches the following four compounds that are the same as applicants when applicants Formula (VIII) has the following substituents: A = heteroaryl; R2 = Z = H; Y = O; X = O; W = NH2; and T = NHCO.

    PNG
    media_image2.png
    276
    701
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    708
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    451
    710
    media_image4.png
    Greyscale

Since said tautomer compounds are the same as applicants, a 102(a)(1) rejection is proper.    
Objection
8.	Claims 2-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



April 27, 2021